                   Case 20-11941-JTD             Doc 128        Filed 09/11/20         Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    ARANDELL HOLDINGS, INC., et al., 1                           Case No. 20-11941 (JTD)

                                          Debtors.               (Jointly Administered)

                                                                 Ref. Docket No. 68 & 70


                 ORDER (I) AUTHORIZING EMPLOYMENT AND RETENTION
                OF HARNEY PARTNERS AS FINANCIAL ADVISOR, EFFECTIVE
                AS OF PETITION DATE, AND (II) GRANTING RELATED RELIEF

             Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (a) authorizing the employment and

retention of HMP Advisory Holdings, LLC, dba Harney Partners (“HP”), as financial advisor,

effective as of the Petition Date, under the terms of the Engagement Agreement, a copy of which

is attached to the Application as Exhibit C, and (b) granting related relief, all as more fully set

forth in the Application; and this Court having reviewed the Application and the Keane/HP

Declaration; and it appearing that this Court has jurisdiction to consider the Application in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this

Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Application in this district is



1
  The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
Arandell Holdings, Inc. (5311) (“Arandell Holdings”), Arandell Corporation (4270) (“Arandell Corporation”), and
Arandell Kentucky, LLC (1505) (“Arandell Kentucky”). The Debtors’ corporate headquarters is located at N82
W13118 Leon Road, Menomonee Falls, WI 53051.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Application.
                 Case 20-11941-JTD        Doc 128      Filed 09/11/20     Page 2 of 5




proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice

of the Application has been given and that no other or further notice is necessary; and this Court

having found, based on the representations made in the Application and the Keane/HP

Declaration, that HP is a “disinterested person” as such term is defined under section 101(14) of

the Bankruptcy Code; and it appearing that the employment of HP is in the best interests of the

Debtors, their estates, and creditors; and upon the record herein; and after due deliberation

thereon; and this Court having determined that there is good and sufficient cause for the relief

granted in this Order, therefore, it is hereby

       ORDERED, ADJUDGED, AND DECREED THAT:

                 The Application is approved, as set forth herein.

                 All objections to the entry of this Order, to the extent not withdrawn or settled, are

overruled.

                 Pursuant to section 327(a) of the Bankruptcy Code, the Debtors are authorized to

retain HP as financial advisor, effective as of the Petition Date, under the terms of the Engagement

Agreement, except as the Engagement Agreement is modified herein, and HP is authorized to

perform the financial advisory services described in the Application and set forth in the

Engagement Agreement.

                 The terms of the Engagement Agreement, including, without limitation, the

compensation provisions and the indemnification provision, as modified by the Application, are

reasonable terms and conditions of employment and are hereby approved.

                 The indemnification provisions included in the Agreement are approved, subject to

the following:

                 (a)    HP shall be entitled to indemnification, contribution or reimbursement
                        pursuant to the Engagement Agreement for services, unless such services
              Case 20-11941-JTD          Doc 128      Filed 09/11/20      Page 3 of 5




                       and the indemnification, contribution or reimbursement therefore are
                       approved by this Court;

               (b)     The Debtors shall have no obligation to indemnify HP or provide
                       contribution or reimbursement to HP, for any claim or expense to the extent
                       it is either: (i) judicially determined (the determination having become
                       final and no longer subject to appeal) to have arisen from any Indemnified
                       Agent’s gross negligence, willful misconduct or bad faith; (ii) for a
                       contractual dispute in which the Debtors allege breach of HP’s contractual
                       obligations, unless this Court determines that indemnification, contribution
                       or reimbursement would be permissible pursuant to In re United Artists
                       Theatre Company, 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a
                       judicial determination as to the exclusions set forth in clauses (i) and (ii)
                       above, but determined by this Court, after notice and a hearing pursuant to
                       subparagraph (c) hereof to be a claim or expense for which HP should not
                       receive indemnity, contribution or reimbursement under the terms of the
                       Agreement, as modified by this Order;

               (c)     If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                       in the Chapter 11 Cases (that order having become a final order no longer
                       subject to appeal) and (ii) the entry of an order closing the Chapter 11
                       Cases, HP believes that it is entitled to the payment of any amounts by the
                       Debtors on account of the Debtors’ indemnification, contribution and/or
                       reimbursement obligations under the Agreement (as modified by this
                       Order), including without limitation, the advancement of defense costs, HP
                       must file an application therefor in this Court, and the Debtors may not pay
                       any such amounts to HP before the entry of an order by this Court approving
                       the payment. This subparagraph is intended only to specify the period of
                       time under which this Court shall have jurisdiction over any request for fees
                       and expenses by HP for indemnification, contribution and/or
                       reimbursement, and not a provision limiting the duration of the Debtors’
                       obligation to indemnify, or make contributions or reimbursements to, HP.
                       All parties in interest shall retain the right to object to any demand by HP
                       for indemnification, contribution and/or reimbursement;

               (d)     During the course of the Chapter 11 Cases, any limitation of liability
                       provisions in the Engagement Agreement shall have no force or effect.

                Notwithstanding the preceding paragraph, the Office of the United States Trustee

and this Court shall retain the right to object to the compensation and fees and expenses to be paid

to HP pursuant to the Application and the Engagement Agreement based on the reasonableness

standard provided for in section 330 of the Bankruptcy Code, and this Court shall consider any

such objection by the U.S. Trustee under section 330 of the Bankruptcy Code.
               Case 20-11941-JTD       Doc 128        Filed 09/11/20    Page 4 of 5




               HP shall include in its monthly, interim, and final fee applications, among other

things, time records setting forth, in a summary format, a description of the services rendered by

each professional and the amount of time spent on each date by each such individual in rendering

services on behalf of the Debtors in one-tenth of an hour increments.

               Notwithstanding anything to the contrary in this Order, all rights of the Official

Committee of Unsecured Creditors to object to the Transaction Fee to the extent related to (a) a

sale of the Debtors’ accounts receivable to the Factor, or (b) the sale, assignment, or other

conveyance of any interests in any real estate upon which the Debtors operate or previously

operated their business are hereby reserved.

               For the avoidance of doubt, HP shall comply with all requirements of Bankruptcy

Rule 2016(a) and Local Rule 2016-2, including all information and time keeping requirements of

those rules.

               In the event that, during the pendency of these cases, HP seeks reimbursement for

any attorneys’ fees and/or expenses, the invoices and supporting time records from such attorneys

shall be included in HP’s fee applications and such invoices and time records shall be in

compliance with Rule 2016-2(f) of the Local Rules of this Court, and shall be subject to the U.S.

Trustee Guidelines and approval of the Bankruptcy Court under the standards of sections 330 and

331 of the Bankruptcy Code, without regard to whether such attorney has been retained under

section 327 of the Bankruptcy Code and without regard to whether such attorney’s services satisfy

section 330 (a)(3)(C) of the Bankruptcy Code.

               During the pendency of the Chapter 11 Cases, HP can only be terminated from

representation with prior approval from this Court.
                Case 20-11941-JTD        Doc 128     Filed 09/11/20      Page 5 of 5




                The Debtors and HP are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Order.

                To the extent there is inconsistency between the terms of the Engagement

Agreement, the Application, the Keane/HP Declaration, and this Order, the terms of this Order

shall govern.

                This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                          JOHN T. DORSEY
       Dated: September 11th, 2020                        UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
